NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 15 August 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vielhuber (U.S. Patent Application Pub. No. 2015/0283559) in view of Schneebeli et al. (U.S. Patent No. 5,233,150).
Regarding claim 1, Vielhuber discloses a solid-bowl centrifuge screw 36 comprising a screw hub 38 having a base (Fig. 1), but does not disclose a first welding layer on the base and at least a second welding layer on the first welding layer so that the screw hub is shaping build-up welding structure.
Schneebeli et al. discloses a hub (analogous to screw hub) having a base 72, a first welding layer on the base and at least a second welding layer on the first welding layer so that the screw hub is shaping build-up welding structure (col. 6 lines 15-23). There are a finite number of production methods to choose from for the production of the screw hub and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Accordingly, the rationale to support a conclusion that the claims would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to choose shaping build-up welding as the production method for the screw hub, which is not an indicia of innovation but merely the result of ordinary skill and common sense. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of Vielhuber with a screw hub produced by the shaping build-up welding production method taught by Schneebeli et al. for the purpose of achieving better mechanical properties (col. 2 lines 48 – col. 3 line 3).
Regarding claim 2, Vielhuber discloses wherein the screw hub has a cylindrical longitudinal portion (Fig. 1). The process by which the tube is defined (by means of a conventional method), which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Regarding claim 3, Vielhuber discloses wherein the screw hub has a frustoconical longitudinal portion (Fig. 1), but does not disclose comprising plural welding layers produced by shaping build-up welding. 
Schneebeli et al. discloses the hub (analogous to screw hub) comprising plural welding layers produced by shaping build-up welding (col. 6 lines 15-23). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of Vielhuber with a screw hub produced by the shaping build-up welding production method as taught by Schneebeli et al. for the purpose of achieving better mechanical properties (col. 2 lines 48 – col. 3 line 3).
Regarding claim 4, Vielhuber does not disclose wherein the screw hub has a grid-shaped longitudinal portion, comprising plural welding layers produced by shaping build-up welding.
Schneebeli et al. discloses wherein the hub (analogous to screw hub) has a grid-shaped longitudinal portion, comprising plural welding layers produced by shaping build-up welding (e.g., see grid pattern in Fig. 5 and 6; col. 6 lines 15-23). ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of Vielhuber with a screw hub produced by the shaping build-up welding production method as taught by Schneebeli 
Regarding claim 7, Vielhuber discloses wherein the screw hub has at least one bearing support (para. [0020]), [0025]). The process by which the bearing support is produced (by a turning method), which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, supra In re Brown, supra; In re Pilkington, supra. MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Vielhuber discloses all of the recited structure irrespective of the process by which the bearing support is produced.
Regarding claim 8, Vielhuber does not disclose a production method of a solid-bowl centrifuge screw, in which the screw hub of the solid-bowl centrifuge screw is produced by means of shaping build-up welding.
Schneebeli et al. discloses a production method of a hub (analogous to the screw hub of a solid-bowl centrifuge screw) by means of shaping build-up welding (col. 6 lines 15-23). There are a finite number of production methods to choose from for the production of the screw hub and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Accordingly, the rationale to support a conclusion that the claims would have been obvious is that "a KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to choose shaping build-up welding as the production method for the screw hub, which is not an indicia of innovation but merely the result of ordinary skill and common sense. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the shaping build-up welding production method of Schneebeli et al. to the production of the screw hub of the solid-bowl centrifuge screw of Vielhuber for the purpose of achieving better mechanical properties (col. 2 lines 48 – col. 3 line 3).
Regarding claim 9, Vielhuber does not disclose wherein the build-up welding takes place by means of a welding device with a welding gas.
Shcneebeli et al. discloses wherein the build-up welding takes place by means of a welding device with a welding gas (col. 3 lines 28-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the shaping build-up welding production method of Schneebeli et al. to the production of the screw hub of the solid-bowl centrifuge screw of Vielhuber for the purpose of achieving better mechanical properties (col. 2 lines 48 – col. 3 line 3).
Regarding claim 10, Vielhuber does not disclose wherein the screw hub is rotated during the build-up welding.
Schneebeli et al. discloses wherein the screw hub is rotated during the build-up welding (col. 4 lines 8-19; Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the shaping build-up welding production method of Schneebeli et al. to the production of the screw hub of the solid-bowl centrifuge screw of Vielhuber for the purpose of achieving better mechanical properties (col. 2 lines 48 – col. 3 line 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vielhuber (U.S. Patent Application Pub. No. 2015/0283559) in view of Schneebeli et al. (U.S. Patent No. 5,233,150), and further in view of Kaminski et al. (U.S. Patent Application Pub. No. 2005/0102837).
Regarding claim 7, while the disclosure of modified Vielhuber is deemed to reasonably disclose the subject matter of said claim as stated above, assuming, arguendo, that modified Vielhuber is insufficient/does not inherently teach such subject matter, Kaminski et al. discloses a bearing support produced by a turning method (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of modified Vielhuber with a bearing produced by a turning method as taught by Kaminski et al. for the purpose of improving lift-off and lubricating properties (para. [0002]).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Shuyi S. Liu/Examiner, Art Unit 1774